DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 – 15, 17 – 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 20160373743) (hereinafter Zhao).

Regarding claims 13, 17, and 21
deriving an intra prediction mode for a current block (e.g. Fig. 21, element 850, and par. 402: describing that the system determines an intra prediction mode for a current block); 
deriving neighboring reference samples of the current block (e.g. pars. 162 – 166: describing that the system determines neighboring references samples of the current block based on the determined intra prediction mode); 
generating a prediction sample for the current block based on the intra prediction mode and the neighboring reference samples (e.g. pars. 162 – 166: describing that the system generates a prediction sample for the current block based on the determined neighboring reference samples and the intra prediction mode); and 
generating a reconstructed picture for the current block based on the prediction sample (e.g. Figs. 20 and 21, element 854, and pars. 162 – 166, and 402: depicting and describing that the system encodes/reconstructs the current block based on the generated prediction sample), 
wherein the intra prediction mode for the current block is a directional prediction mode (e.g. pars. 162-166: describing that the intra prediction mode is an angular prediction mode, wherein the angular prediction mode is the equivalent of the directional prediction mode), 
wherein the prediction sample is derived based on interpolation of specific neighboring reference samples located adjacent to a position of a fractional sample among the neighboring reference samples based on a position of a reference sample indicated by a prediction direction of the directional prediction mode from a position of the prediction sample being the position of the fractional sample (e.g. Fig. 5, and pars. 162 – 166: depicting and describing that the prediction sample is derived based on fractional sample generated by interpolating neighboring reference samples [L and R] adjacent to the current block identified by the intra prediction angular directional mode in order to generate a fractional sample between the neighboring reference samples) 
wherein values of outer neighboring reference samples are set to be the same as a value of a sample of (2*nW, -1) when the specific neighboring reference samples comprise the outer neighboring reference samples located to the right of a position (2*nW, -1) or located to a bottom of a position of (-1, 2*nH), and wherein nW is a width of the current block and nH is a height of the current block (Zhao, e.g. Figs. 3 and 5, and pars. 162 – 166: depicting and describing that the intra prediction angular mode includes modes 2 and 34, diagonal up and diagonal down, the angular modes 2 and 34 indicating a position of two specific neighboring reference samples [L and R] in a column to the left or the row above the current block, wherein it is known to those of ordinary skill in the art that the indicated reference samples for intra prediction using mode 34 are located at 2W+1 and 2W+2 in the row above the current block and indicated reference samples for intra prediction using mode 2 are located at 2H+1 and 2H+2 in the column to the left of the current block).
Turning to claims 14 and 18, Zhao teaches all of the limitations of claims 13 and 17, respectively, as discussed above. Zhao further teaches:
wherein the interpolation of the specific neighboring reference samples is performed by a Gaussian filter or a cubic filter (e.g. par. 171: describing that the interpolation filter used for the specific neighboring reference samples is a Gaussian interpolation filter).

Regarding claims 15 and 19, Zhao teaches all of the limitations of claims 13 and 14, and claims 17 and 18, respectively, as discussed above. Zhao further teaches:
, wherein the Gaussian filter or the cubic filter is a 4-table filter, and wherein a position of the outer neighboring reference sample is (2*nW+1, - 1) or (-1, 2*nH+1) (e.g. par. 171: describing that the interpolation filter used for the specific neighboring reference samples is a 4-tap Gaussian interpolation using 4 neighboring reference samples, wherein the 4 neighboring reference samples includes samples located at (2*nW+1, - 1) or (-1, 2*nH+1)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160373743) (hereinafter Zhao) as applied to claim 1 and claims 13 and 17, respectively, above, and further in view of Ramasubramonian et al. (US 2020/0007870) (hereinafter Ramasubramonian).

Regarding claims 16 and 20, Zhao teaches all of the limitations of claim 1, as discussed above. Zhao does not explicitly teach:
wherein, if the neighboring reference samples form a plurality of reference sample lines, the values of the outer neighboring reference samples are derived based on reference sample line index information indicating any one of the plurality of reference sample lines.
Ramasubramonian, however, teaches an image decoding method:
wherein, if the neighboring reference samples form a plurality of reference sample lines, the values of the outer neighboring reference samples are derived based on reference sample line index information indicating any one of the plurality of reference sample lines (e.g. Fig. 5A and pars. 157 – 159, and 173: depicting and describing that neighboring references samples are from multiple reference sample lines, neighboring reference sample used for intra prediction derived based on an index indicating any one of the multiple reference lines used).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhao by adding the teachings of Ramasubramonian in order for the neighboring references samples to be from a plurality of sample lines derived based on reference sample line index information. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding efficiency (Ramasubramonian, e.g. par. 59: describing the desire to improve coding efficiency by using multiple reference lines).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487